 

Case 8:19-ap-00546-RCT Doc 1, filed {0/e8/19 Page 1 of 17

OCT 28 2019
CLERK, US BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION
Diane Leslie McAnally 17 Pages Seanned by AS
352 Hernando Avenue
Sarasota, FL 34243

Phone: 1.941.351.4306
Email: dianeguthriemc@gmail.com
Pro Se Debtor-Plaintiff

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
DIANE LESLIE MCANALLY, CASE NO. 8:19-bk-00132-RCT
CHAPTER 7
Debtor-Plaintiff,

ADV. PROC. NO.

ADVERSARIAL COMPLAINT FOR

v. DAMAGES AND DEMAND FOR
JURY TRIAL

DEUTSCHE BANK NATIONAL TRUST

COMPANY and SPECIALIZED LOAN

SERVICING, LLC, as servicing agent for Bank

of New York, as Trustee for the certificate

holders CWABS, Inc., Asset Backed

Certificates, Series 2006-22

Creditors-Defendants.

COMES NOW, Debtor-Plaintiff Diane Leslie McAnally (hereinafter referred to as
“Debtor’”), the undersigned acting Pro se, proceeding to make the above captioned Complaint
against Creditor-Defendants Deutsche Bank National Trust Company and Specialized Loan
Servicing LLC, as servicing agent for Bank of New York, as trustee for Certificate holders
CWABS, Inc., Asset Backed Certificates, Series 2006-22 (hereinafter referred to as “Creditors”),

and in support thereof alleges as follows:

1
ADVERSARIAL COMPLAINT

 
Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 2 of 17

JURISDICTION AND VENUE

. This Court has subject matter jurisdiction over this action because it presents one or more
federal questions, 28 U.S.C. § 1331 and 28 U.S.C. §1391, in that the Debtor resides here,
the Creditors transact business here, to wit, the collection of a consumer debt, and the
conduct complained of occurred here.

. Jurisdiction of ther Court also arises under 28 U.S.C. § 1332(a) as there is diversity of
citizenship among the parties and the matter in controversy exceeds the sum or value of
$75,000.00, exclusive of interests and costs.

. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over the subject
matter of the claims asserted by the Debtor in the State of Florida in this action because
those claims are also related to the claims asserted by the Creditors that they form part of
the same case or controversy, and because those claims arise out of the same transactions
or occurrences as the action brought by the Debtor.

. Jurisdiction of this Court also arises under 15 U.S.C. § 1692 for Creditors’ violations of the
Fair Debt Collection Practices Act (hereinafter “FDCPA”).

. Therefore, Debtor wishes to invoke this Honorable Court’s federal question jurisdiction as
Debtor is bringing claims directly under Federal Statutes and Constitutional provisions as
Debtor’s state claims turn on a matter of Federal law.

. This Court has personal jurisdiction over the Creditors because the Creditors have
transacted business in this District and the State of Florida and because the Creditors have
committed acts herein detailed in this District and the State of Florida.

. Atall times relevant to this action, Debtor has owned the property located at 356 Hernando

Avenue, Sarasota, FL 34243, also hereinafter referred to as the “subject property.”

2
ADVERSARIAL COMPLAINT

 
Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 3of17

8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), 1331, 2201, and 2202 as

the acts complained of occurred in this District.

THE PARTIES
THE DEBTOR
9. Diane Leslie McAnally, the Debtor, hereinafter also referred to as “McAnally” is a natural
person that owns the subject property in Sarasota, Florida which is subject to the
controversy.
10. Debtor is a citizen of the State of Florida.

11. Debtor has suffered damages due to the action(s) of the Creditor which are detailed herein.

THE CREDITOR(S)

12. Creditor Deutsche Bank National Trust Company (“Deutsche”), is a foreign for-profit
entity, whom upon information and belief, is licensed to conduct everyday business in the
State of Florida.

13. Specialized Loan Servicing LLC, as servicing agent for Bank of New York, as trustee for
certificate holders CWABS, Inc., Asset Backed Certificates, Series 2006-22 (“SLS”) is a
foreign for-profit entity, whom upon information and belief, is licensed to conduct

everyday business in the State of Florida.

INTRODUCTION
14. This is an action brought by Debtor for Fraudulent Misrepresentation, violations of 15

3
ADVERSARIAL COMPLAINT

 

 
15.

16.

 

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 4 of 17

U.S.C. §1692 et seq., the Fair Debt Collection Practices Act, Intentional Infliction of
Emotional Distress, and Declaratory Judgment and for compensatory, punitive, special
and general damages.

Debtor, Diane Leslie McAnally, disputes the title and ownership of the real property in
question, which is the subject of this action, in that the originating mortgage lender, and
others alleged to claim ownership of Debtor’s Promissory Note and/ or Mortgage, have
unlawfully sold, assigned and/or transferred their ownership and security interest in a
Promissory Note and Mortgage related to the Debtor’s property, and thus, do not have
lawful ownership or a security interest in Debtor’s home which is further described in detail

herein.

BACKGROUND ALLEGATIONS RELATED TO ALL CLAIMS
On or about October 26, 2006, Debtor entered into a consumer credit transaction with
Countrywide Home Loans, Inc., (“Countrywide”) by obtaining a $300,000.00 mortgage
loan secured by the Property. Debtor executed a Promissory Note (“Note”)! as part of the
Loan transaction. This Note was secured by a Mortgage? on the Property in favor of
Countrywide.

17. There is a recorded document purported to be an “Assignment of Mortgage”, dated
December 18, 2007 and filed in the

Official Records of the Manatee County Recorder's Office as ins# BK 2242, PG 3451.

18. Debtor filed for Chapter 7 bankruptcy protection on January 8, 2019.

 

1 See Exhibit A to the Affidavit of Joseph R. Esquivel Jr. attached hiseto as EXHIBIT 1.

2 See Exhibit B to the Affidavit of Joseph R. Esquivel Jr. attached hiseto as EXHIBIT 2.
4

ADVERSARIAL COMPLAINT

 
19.

20.

21.

22.

23.

24.

25

26.

27.

 

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 5of17

Debtor has filed all required documentation, including all applicable schedules and income
statements.

On or about April 23, 2019, the Bankruptcy Court entered an order granting relief from the
stay. See Doc. No. 40.

The bankruptcy case has not been dismissed nor has a discharge order been entered.
Creditors have never filed a legally enforceable Proof of Claim in the time allowed by law.
Creditors never filed for leave of court for an extension of time to file their proof of claim
under the Federal Rules of Bankruptcy Procedure.

The subheading in Rule 9006(b)(1) refers to the standards governing enlargement of time
"in general." Rule 9006(b)(3) governs the standards for enlargement of time under certain
listed rules. It expressly states that a court may enlarge the time under Rule 3002(c) (for
filing a proof of claim) "only to the extent and under the conditions stated in [Rule

3002(c)]."

. Thus, excusable neglect under Rule 9006(b)(1) may justify enlargement of time for some

actions, but not for filing proofs of claims. If the deadline to file a timely proof of claim
can be extended, it can only be done according to Rule 3002.

Prior to December 1, 2017, on its face, Rule 3002(c) "provide[d] no exceptions for
extenuating circumstances, excusable neglect, or other cause." In re McLarry, 273 B.R.
753, 754 (Bankr. S.D. Tex. 2002).

Effective December 1, 2017, Rule 3002(c)(6) was amended to add a new ground for
enlarging the time to file a timely proof of claim. Rule 3002(c)(6)(A) now provides: “On
motion filed by a creditor before or after the expiration of the time to file a proof of claim,

the court may extend the time by not more than 60 days from the date of the order granting

5
ADVERSARIAL COMPLAINT

 
28.

29.

30.

31.

32.

33.

34.

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 6 of 17

the motion. The motion may be granted if the court finds that: (A) the notice was
insufficient under the circumstances to give the creditor a reasonable time to file a proof of
claim because the debtor failed to timely file the list of creditors' names and addresses
required by Rule 1007(a).”

It is undisputed that Debtor included all requisite creditors in her creditor matrix filed with
the initial petition.

Additionally, Federal Rule of Civil Procedure 60(b) and 60(d)(1) provide Debtor the ability
to seek relief from a judgment by way of initiation of an independent action to set aside a

fraudulently obtained judgment.

FIRST CAUSE OF ACTION
FRAUDULENT MISREPRESENTATION

Debtor incorporates by reference all of the preceding paragraphs and allegations therein as
if fully set forth herein.

A fundamental principle in Florida mortgage law is that a foreclosing party must have the
power to enforce the underlying note. In other words, a party must have standing to
foreclose.

Creditors represent that they are legal holder of the indebtedness.

Using an independent third party that specializes in locating mortgage loans, the
aforementioned loan was found in multiple classes of the CWAB 2006-22 Trust.

The obligation has been sold to multiple classes of the CWAB 2006-22 Trust. Where
records show the intangible payment stream remains an asset, a fact to determine, that is
beyond the scope of ther analysis, is why if there is a default of the tangible is there not

also a default of the intangible.

6
ADVERSARIAL COMPLAINT

 

 
 

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 7 of 17

35. It is possible that a third-party contract known as a Credit Default Obligation could account
for the reason why the intangible is not in default, such supposition offers a reasonable
explanation.

36. The rights to the Obligation have been conveyed as a Transferable Record to multiple
classes of the CWAB 2006-22 Trust.

37. For the rights to the Intangible Obligation not to have been stripped away from the rights
to the Note by that conveyance, the rights to the Note must have also been transferred to
multiple classes of the CWAB 2006-22 Trust.

38. The loan level data for the Debtor’s loan is shown below (See Exhibit 1).

CWAO06- 22, - TrusteeDealName,
08/26/2019, - PmtDt, - Matches Note
145494730, - LoanNum, - Matches Note and Mortgage
2, - GroupNum,

7008692, - InvestNum,
299978.86, - BegSchedBal,
0.0700000, - GrossRate,
0.0650000, - NetRate,

1749.88, - SchedPrin,

1624.89, - Curtailment,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

299978.86, - EndActualBal,
0.00,

2120.18, - Arrearages,

7
ADVERSARIAL COMPLAINT

 
 

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 8 of 17

FC, - LoanStatus,
90+, - PmtAge,
10/01/2009, - NextDueDt,
124.99,- ServicingFee,
299978.86, - EndActualBal,
0.00,

0.00,

0.00,

0.00,

N,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

0.00,

Y,

0.00,

1624.89,

0.00,

0.00,

999999999999999999999

0.00,

99F99999F999999999999

39. The income stream from the Intangible Obligation is owned in a unified manner as
described by the Prospectus when discussing the Classes within the Trust Pool.

40. Each class of the CWAB 2006-22 Trust owns a different partial interest in the Intangible
Obligation.

41. Even though a Trust may show a Class within that Trust as being paid, this is a

predetermined action by the Trust.

8
ADVERSARIAL COMPLAINT

 
 

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 9 of 17

42. It does not mean that the Intangible Obligation is in default. It is impossible to make that
determination as the Intangible Obligation no longer exists in its original form.
Subsequently, the precise ownership of partial interests in the Intangible Obligation can
no longer be determined, nor can it be determined what or which partial interest in
Intangible Obligation has been paid nor what percentage of that partial interest in the
Intangible Obligation has been satisfied/settled.

43. Even though there is some division of performance of the loan from class to class. If the
ownership of the Intangible Obligation exists in any class as the Transferable Record of the
ownership, the Intangible Obligation exists in total within the Trust.

44, For these reasons, Creditors ware not the holder of the Note entitled to enforce.

45. As a result of reliance on Creditors’ fraudulent misrepresentations, Debtor is suffering the
imminent loss of her property. The amount of damages cannot be ascertained with certainty

at this time but exceeds $75,000.00.

SECOND CAUSE OF ACTION
VIOLATIONS OF 15 U.S.C. §1692 et seq., the Fair Debt Collection Practices Act
46. Debtor incorporates by reference all of the preceding paragraphs and allegations therein as
if fully set forth herein.
47. On or about October 26, 2006, Debtor entered into a consumer credit transaction with
Countrywide by obtaining a $300,000.00 mortgage loan secured by the subject property.
48. Creditor has violated various provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq.

9
ADVERSARIAL COMPLAINT

 
49.

50.

51.

52.

53.

54,

55.

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 10 of 17

Creditors are debt collectors as defined in 15 U.S.C. §1692a(6): The term “debt collector”
means any person who...regularly collects or attempts to collect, directly or indirectly, debt
owed or due or asserted to be owed or due another.
Creditors fraudulently made representations that they were / are the holder of the Note
when it knew that it did not have the right to make such an assertion.
By these actions, Creditors violated 15 U.S.C. § 1692e (2)(A) by misstating the amount or
legal status of any debt. By these actions Creditors also violated 15 U.S.C. § 1692e (10)
by using deceptive means in an attempt to collect a debt which was not owed to either of
them.
Debtor has been harmed by these actions in that a Judgment of Foreclosure is likely to be
entered against her since relief from stay has been granted.
As a direct and proximate result of Creditors’ violations, Debtor incurred and continues to
incur damages in an amount not yet ascertained, including, without limitation, statutory
damages.
THIRD CAUSE OF ACTION

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Debtor incorporates by reference all of the preceding paragraphs and allegations therein as
if fully set forth herein.
The actions of Creditors, as set forth herein, has resulted in the Debtor facing the imminent
loss of her property This outcome has been created without any right or privilege on the
part of Creditors, and, as such, the intentional, unlawful foreclosure constitute outrageous

or reckless conduct on the part of Creditors.

10
ADVERSARIAL COMPLAINT

 
56.

 

Case 8:19-ap-00546-RCT Doc1 Filed 10/28/19 Page 11 of 17

Creditors intentionally, knowingly, recklessly and fraudulently made representations in
that they were / are the holder of the Note when it knew that it did not have the right to

make such an assertion.

57. Creditors’ conduct is so outrageous and extreme that it exceeds all bounds which is usually

58.

59.

60.

61.

62.

tolerated in a civilized community.

Such conduct was undertaken with the specific intent of inflicting emotional distress on the
Debtor, such that Debtor would be so emotionally distressed and debilitated that he would
be unable to exercise legal rights in the subject property, the right to title of the subject
property, the right to cure the alleged default, right to verify the alleged debt. and right to
clear title to the subject property such that said title will regain its marketability and value.
As an actual and proximate cause of Creditor’s wrongful conduct, Debtor has suffered
severe emotional distress, including, but not limited to, many sleepless nights, severe
depression, lack of appetite, and most everything related to physical, mental and emotional
health, including damaged relationships with family and friends.

Due to Creditors’ outrageous conduct, Debtor has been living under the constant emotional
nightmare of losing the subject property and the nightmare is about to come true.

The conduct of Creditors, as herein described, was so vile, base, contemptible, miserable,
wretched, and loathsome that it would be looked down upon and despised by ordinary
people.

Debtor is therefore entitled to, in addition to actual damages in an amount to be determined
at trial, punitive damages in an amount appropriate to punish Creditor and to deter others

from engaging in similar conduct.

11
ADVERSARIAL COMPLAINT

 
 

63.

64.

65.

66.

67.

68.

69.

70.

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 12 of 17

REQUEST FOR DECLARATORY RELIEF
Debtor incorporates by reference all of the preceding paragraphs and allegations therein as

if fully set forth herein.

Debtor has proved beyond any reasonable doubt the subject of Debtor’s Complaint that
Creditors have acted wrongfully, committed fraud on the court prior and leading up to a
proposed “sale” of Debtor’s property, contrary to the conditions precedent of the terms of
the subject Deed of Trust, the Florida Code, and the FDCPA.

Therefore, Debtor requests Declaratory Judgment pursuant to 28 U.S.C. §§ 2201 and 2202.
Creditors have exploited and abused its alleged authority to demand a sale of Debtor’s
property in fact and deed, using the so-called proposed “sale” as a tool and instrument of
fraud.

Under these circumstances, this Honorable Court should give no credence whatsoever to
the proposed illegal “sale” of Debtor’s property, the result of a carefully designed fraud.
Declaratory Relief is necessary and appropriate at this time because without judicial
resolution all Parties herein will remain unclear and in dispute as to their respective rights,
interests, and obligations.

Furthermore, a determination is necessary as to whether the “Assignments of Deed of
Trust” factually or legally amounted to assign anything whatsoever and is void, and further
whether it exists as a “Cloud” on Debtor’s Land Record/Real Property and hence these
records should be removed.

Debtor’s property is at risk of being further influenced, impacted, affected and/or
wrongfully sold, transferred and/or assigned by and through Creditors named herein, any
the Agents or other individuals or Entities claiming, but factually and legally not qualifying

held to, or determined as “Bona Fide Purchases (“BFP)”, individuals and/or Entities.

12
ADVERSARIAL COMPLAINT

 
71.

72.

73.

74,

75.

Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 13 of 17

Debtor will suffer irreparable harm in absence of the requested relief because Debtor is
threatened with the sale of her subject property by not having had a marketable legal Title
returnable to the status quo when it was let to Creditor.

The original status quo was and is unique and valuable, the loss of which cannot be fully
compensated by money damages.

Debtor herein further alleges, that an actual controversy has arisen, and now exists and
remains unresolved between Debtor and Creditor and any of its Agents as well as other
individuals claiming, but factually and legally could not qualify, held to, or determined as
BFP, and other such claiming “BFPs”, individuals and/or business entities concerning the
legal effect and true nature of the Assignment of the Deed of Trust as being a “Cloud” on
Debtor’s Land Record/Real Estate Property, all of whom are relying on the validity and
legality of subject Assignments.

As such legally and equitably the Assignments of the Deed of Trust, referenced above
should be Cancelled and Expunged from Debtor’s Land Record/Real Property Title.
Creditors named herein and any of its Agents, as well as other Individuals or Entities all
respectively dispute the contentions of the Debtor, hence the Debtor’s suit for declaratory

judgment.

WHEREFORE, for all the foregoing reasons, Debtor requests this Honorable Court grant
Debtor the following relief:

A) For Declaratory Relief by way of a Judicial Determination as follows:
That the recordation of the Assignments of the Deed of Trust is void and therefore a

“Cloud” on Debtor’s Land Record/Real Property Title;

13
ADVERSARIAL COMPLAINT

 
Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 14 of 17

B) For an Order, Decree and or Judgment thereby “Canceling” and
“Expunging” the recordation of the Assignment of the Deed of Trust, from Debtor’s Land
Record/Real Property Title held, maintained and currently on record with the Manatee
County

Florida Recorder’s Office;

C) For an Order, Decree and or Judgment thereby granting Debtor damages in
the amount of Ten Million Dollars ($10,000,000) as general, special, statutory and punitive
damages due and requested in the First through Third Causes of Action; and D) For any

other further relief deemed just and proper.

Respectfully submitted this od 5 day of October, 2019.

Link J OAML
Diane Leslie McAnally
352 Hernando Avenue
Sarasota, FL 34243
Phone: 1.941.351.4306
Email: dianeguthriemc@gmail.com
Pro Se Debtor-Plaintiff

  
 
  

  
  

VERIFICATION

Debtor has read the foregoing COMPLAINT and knows the contents thereof to be true;
and the same is true of Debtor’s own knowledge, except to the matters which are therein stated
on our information and belief and as to those matters, Debtor believes them to be true. The

foregoing is true, correct, complete and not misleading.

14
ADVERSARIAL COMPLAINT

 
Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 15 of 17

Sealed by the voluntary act of my own hand(s) on ther A 51 Gay of

October, in the Year of our Lord, two thousand and Nineteen.

   

iane Leslie McAnally
352 Hernando Avenue
Sarasota, FL 34243

State of Fi 4 / a a
County of WVignateg,

Either known to me or having proper identification, Affiant personally came before me and having
FEDL MA2SY4 172 -4/-2e42 —O.
been duly sworn did state and affirm the above statements.

7 14
On this the AD day of October, 2019.

 
 
   
  

 
 
     
    

JANELLE SIMON
Seo Notary Public - State of Florida
Commission # FF 962342
My Comm. E :pires Feb 18, 2020 f
Bonded through National Notary Assn.

TARY PUBLIC

 
 

Atalay,
ee ies,

SERVICE LIST

To be provided by via process server, when Debtor receives the Certified SUMMONS from
the Clerk of Court.

DEUTSCHE BANK NATIONAL TRUST COMPANY
ROBERTSON ANSCHUTZ SCHNEID PL

6409 CONGRESS AVE SUITE 100

BOCA RATON, FL 33487

SPECIALIZED LOAN SERVICING LLC
STEWART LEGAL GROUP PL
C/O GAVIN N STEWART

15
ADVERSARIAL COMPLAINT

 

 
Case 8:19-ap-00546-RCT Doci1 Filed 10/28/19 Page 16 of 17

PO BOX 5703
CLEARWATER FL 33758-5703

    

Diane Leslie McAnall

16
ADVERSARIAL COMPLAINT

 

 
 

 

             
           

  

1
7

3

qj

UAE OSAG

me CASES TS

ROT DEER  Filk

 

Retail
| FIRMLY TO SEAL

 

 

$7,35

 

US POSTAGE PAID

Origin: 34207
10/25/19
4109760106-6

 

PRIORITY MAIL 1-DAY ®

 

“

 

 

 

 

 

0 Lb 7,30 Oz
1006
EXPECTED DELIVERY DAY: 10/26/19
[C038]
Pp R SHIP
TO: yt N FLORIDA AVE
IN STE. 2c602-2860
RACKING NUME'\ER
verse 7 | { BAUR
a
eUSPS TRAC
intemation: : ene £199 5464 9298 3333 52

® Limited international insurance.
* Pick up available.*
® Order supplies online.*

» When used intemationally, a customs To schedule free
declaration label may be required. Package Pickup,

* Domestic only

VAT

PsQ0001000014

~- EP14F Oct 2018
~ OD:12.1/2x91/2

scan the OR code.

 

USPS.COM/PICKUP

  

Streqey sug,
A @ aq Ab ating,

   

\ “@1RS80 20) Jou

      

 

   

Sarasote FL AAZ

 

Pf NV. Flor ta
Sle sa5 " fe

lampa , FL 33 €02
li

This packaging is the property of the U.S. Postal Service® and Is provided solely for use in sending Priority Mail® shipiie|
Misuse may be a violation of federal law. This packaging fs not for resale, EP14F © U.S, Postal Service; October 2018; All right¢

 
